DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the isolation material" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ionically conductive material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al., US 2012/0052396 A1.
Tsuchida teaches a power generating element 10 of an all-solid battery comprising a positive electrode active material layer 1, a negative electrode active material layer 2, and a solid electrolyte layer 3. The positive electrode active material layer 1 includes a positive electrode active material 4. The negative electrode active material layer 2 includes a negative electrode active material. The solid electrolyte layer 3 is formed between the positive electrode active material layer 1 and the negative electrode active material layer 2. The positive electrode active material layer 1 further includes a solid electrolyte material 5 (ion conductive) and a reaction suppressing portion 6 (isolation material) in addition to the positive electrode active material 4. The reaction suppressing portion 6 is formed at the interface between the positive electrode active material 4 and the solid electrolyte material 5 [0046].  The all-solid battery at least includes the above described positive electrode active material layer 1, the solid electrolyte layer 3 and the negative electrode active material layer 2. Furthermore, generally, the all-solid battery includes a positive electrode current collector and a negative electrode current collector. The positive electrode current collector collects current from the positive electrode active material layer 1. The negative electrode current collector collects current from the negative electrode active material [0079].
The positive electrode active material layer 1 at least includes the positive electrode active material 4. Where necessary, the positive electrode active material layer 1 may include at least one of the solid electrolyte material 5 and a conducting material. The reaction suppressing portion 6 made of a chemical compound having a polyanion structure is also formed in the positive electrode active material layer 1 [0052].  In addition, the reaction suppressing portion 6 that coats the positive electrode active material 4 or the solid electrolyte material 5 desirably has a thickness to an extent such that these materials do not react with each other. For example, the thickness of the reaction suppressing portion 6 may range from 1 nm to 500 nm [0071].  The positive electrode active material layer may further include a conducting material [0073].
A rolling fluidized coating (sol-gel process) may be used to form the reaction suppressing portion 6 [0072].  See also Figures 1 and 5A-5D.  Regarding claim 2, see at least Figures 6A-6D and [0076].  
The negative electrode material layer 2 at least includes a negative electrode active material, and, where necessary, may include at least one of the solid electrolyte material 5 and a conducting material. Note that the solid electrolyte material 5 and the conducting material used for the negative electrode active material layer 2 are similar to those in the case of the positive electrode active material layer 1 [0078].
Example 1 teaches the reaction suppressing portion 6 comprises Li3PO4 and Li4SiO4 at a mole ratio of 1:1 [0084].  See also [0047] and [0066].  The positive electrode is subjected to a heat treatment at 120°C [0092].
Thus the claims are anticipated.
*
Claim(s) 1-3, 5, 8-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al., US 2016/0359191 A1.
	Teraoka teaches an electrode composite body, a method of manufacturing the electrode composite body and a lithium battery.  Figure 10 depicts a lithium battery comprising the electrode composite body.

    PNG
    media_image1.png
    413
    614
    media_image1.png
    Greyscale


	As shown in Figure 10, the lithium battery comprises a current collector 1, a solid electrolyte layer (next to surface 4b), a first electrode 2B between the solid electrolyte layer and the current collector 1 and a second electrode 20.  The first electrode 2B includes active material 21, particles of an electrically conductive material 22, ionically conductive material particles 3 and an isolation material 5.  A slurry 26, which contains the active material particles 21, is heated to dry the slurry 26 and to sinter the active material particles 21 which are contained in the slurry 26, thereby obtaining the active material molded body 2 [0130].  See also Figure 1.  At least Example 1 teaches LLZO and Li3BO3 are used to form the electrode composite body [0243]-[0255].  At least Example 1 of Teraoka describes a tape casting process wherein a powder is converted to a thin film by making a liquid form of it, casting it on a flat plane and drying it.  The composite body was heated (sintered) at 900°C.
	Thus the claims are anticipated.
*
Claim(s) 1-2, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al., JP 2012-094445 A.
	Tsuchida teaches a sulfide solid electrolyte particle capable of suppressing formation of a high resistance layer caused by reactions of an oxide active material and a sulfide solid electrolyte material.  The sulfide solid electrolyte particle (ionically conductive material) has an oxide layer of a surface (isolation material), the oxide layer resulting from oxidation of the particle (abstract).  The sulfide solid electrolyte particles may be used for at least one of a positive electrode layer and a negative electrode layer for an all solid state battery (page 5).  The electrode layer may contain a conductive additive (page 6).  See Figures 1-4.  
The all solid state battery comprising a positive electrode layer, a negative electrode layer, and a solid electrolyte layer formed between the positive electrode layer and the negative electrode layer, wherein the positive electrode layer, the negative electrode layer, and at least one of the solid electrolyte layers contains the sulfide solid electrolyte particles.  The battery comprises a positive electrode current collector and a negative electrode current collector. The positive electrode current collector collects the positive electrode layer and the negative electrode current collector collects the negative electrode layer (pages 6-7).  The oxide layer has a thickness of 2-30 nm (page 4).  Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al., US 2012/0052396 A1.
See discussion of Tsuchida above regarding at least claims 1 and 5.  Tsuchida does not explicitly teach the weight percent values of pending claim 6.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Tsuchida teaches the reaction suppressing portion 6 comprises Li3PO4 and Li4SiO4 at a mole ratio of 1:1 [0084].  Furthermore, the claims recite “approximately 60%” and “approximately 40%”, which are given the broadest reasonable interpretation.  
Allowable Subject Matter
Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive.  
Regarding the 35 USC 112 rejection of claim 4, claim 1 recites “an ionically conductive material” and “an isolation material” contained in the first electrode.  The limitations rejected in claim 4 are contained in the second electrode and therefore lack proper antecedent basis.
Regarding the 35 USC 102 rejection in view of Tsuchida, Applicant argues Tsuchida does not teach a sintering process as recited by at least claim 1.  However, at least claim 1 is directed toward a battery cell.  Product-by-process limitations, in the absence of unexpected results, are not given patentable weight.  The limitation “are bound together via sintering” of claim 1 has not been given patentable weight.  Applicant asserts sintering of particles creates a specific structure.  However, no arguments and/or evidence is provided in support of the assertion.  Applicant does not identify “a particular structure”  that allegedly results from a sintering process or provide any persuasive arguments that distinguish the claimed battery cell over the battery cell of the prior art.  Similarly, claim 8 recites “are bound together via sintering”, which has likewise not been given patentable weight.
Regarding the 35 USC 102 rejection in view of Teraoka, Applicant argues Teraoka does not teach a sintering process as recited by at least claim 1.  However, at least claim 1 is directed toward a battery cell.  Product-by-process limitations, in the absence of unexpected results, are not given patentable weight.  The limitation “are bound together via sintering” of claim 1 has not been given patentable weight.  Applicant asserts sintering of particles creates a specific structure.  However, no arguments and/or evidence is provided in support of the assertion.  Applicant does not identify “a particular structure”  that allegedly results from a sintering process or provide any persuasive arguments that distinguish the claimed battery cell over the battery cell of the prior art.  Similarly, claim 8 recites “are bound together via sintering”, which has likewise not been given patentable weight.  Regarding claim 12, Teraoka teaches the first electrode 2B includes active material 21, particles of an electrically conductive material 22, ionically conductive material particles 3 and an isolation material 5.  A slurry 26, which contains the active material particles 21, is heated to dry the slurry 26 and to sinter the active material particles 21 which are contained in the slurry 26, thereby obtaining the active material molded body 2 [0130].  See also Figure 1.  At least Example 1 teaches LLZO and Li3BO3 are used to form the electrode composite body [0243]-[0255].  At least Example 1 of Teraoka describes a tape casting process wherein a powder is converted to a thin film by making a liquid form of it, casting it on a flat plane and drying it.  The composite body was heated (sintered) at 900°C.
Applicant argues Tsuchida (JP 2012-094445) does not teach a sintering process as recited by at least claim 1.  However, at least claim 1 is directed toward a battery cell.  Product-by-process limitations, in the absence of unexpected results, are not given patentable weight.  The limitation “are bound together via sintering” of claim 1 has not been given patentable weight.  Applicant asserts sintering of particles creates a specific structure.  However, no arguments and/or evidence is provided in support of the assertion.  Applicant does not identify “a particular structure”  that allegedly results from a sintering process or provide any persuasive arguments that distinguish the claimed battery cell over the battery cell of the prior art.  Similarly, claim 8 recites “are bound together via sintering”, which has likewise not been given patentable weight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727